In an action, inter alia, to recover damages for medical malpractice, the defendants Suffolk Heart Group, Eileen Bishop, and David Farr appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Pitts, J.), entered May 16, 2003, as denied their motion for leave to amend their answers to add the affirmative defense of culpable conduct on the part of the plaintiffs decedent.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
It is well settled that the determination as to whether to grant leave to amend the pleadings rests with the sound discretion of the trial court (see Henderson v Gulati, 270 AD2d 308 [2000]; see also Jordan v Aviles, 289 AD2d 532 [2001]; Branch v Abraham & Strauss Dept. Store, 220 AD2d 474 [1995]; Girardin v Town of Hempstead, 209 AD2d 668 [1994]). Here, in determining whether to grant the appellants’ post note of issue motion for leave to amend their answers, the Supreme Court providently exercised its discretion. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.